Title: To Thomas Jefferson from Volney, 2 September 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Chez Mr Madison 2 7bre.
                    
                    Malgré la facilité et Même la brièveté du chemin de chez Vous ici, je Suis arrivé à une heure après Midi Si rôti, Si meurtri Si fatigué que j’ai à peine la force de Vous ecrire pour Vous remercier du bon Vieux guide et des deux chevaux qu’il remene[ra] demain en bon etat. Il est probable que je N’aurai point occasion de Vous ecrire plus amplement avant Mon retour à philadelphie. Votre affectionné Serviteur et ami
                    
                        C. Volney
                    
                